Citation Nr: 0301935	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  94-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include that related to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, denying the veteran's 
claim of entitlement to service connection for a skin 
disorder.  The Board in prior remands of January 1996 and 
February 2000 remanded the issue in question to the RO so 
that additional development actions could be undertaken, 
noting as well that the veteran had raised the issue of his 
entitlement to service connection for a skin disorder related 
to inservice herbicide exposure.  Such claim, although 
excluded previously by the Board, was initiated in May 1994 
and adjudicated by the RO in August 1994.  The claim for a 
skin disorder based on inservice herbicide exposure was 
included in the RO's supplemental statement of the case of 
August 1994 and such claim has been consistently argued by 
and on behalf of the veteran and otherwise developed by the 
RO along with the issue of entitlement to a skin disorder, 
other than as a residual of herbicide exposure.  As all of 
the component parts of an appeal as to the RO's denial of the 
veteran's claim for service connection for a skin disorder, 
inclusive of that related to herbicide exposure, are in 
place, see 38 C.F.R. § 20.200 (2002), it is within the 
Board's jurisdiction to review the claim for service 
connection for a skin disorder in its entirety.

While the case was most recently in remand status, it was 
made known to the RO that the attorney, Fred V. Monachello, 
who previously was representing the veteran in this matter, 
was no longer engaged in the practice of law.  The veteran 
was informed of that fact in the RO's correspondence, dated 
in October 2002, to him, and he was therein invited to a 
another power-of-attorney in favor of another attorney or 
service organization.  No additional appointment of a 
representative by the veteran is otherwise shown by the 
record.



FINDINGS OF FACT

1.  The veteran had service in Vietnam as defined by 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2002), and he is presumed to 
have been exposed to one or more herbicide agents during such 
service.

2.  The veteran was treated in service and or placed on 
physical profile on several occasions for skin disturbances, 
and diagnoses, including that of folliculitis of the groin 
and pseudofolliculitis barbae of the face, were recorded in 
service.

3.  Postservice medical treatment for a variety of skin 
disorders is shown during the 1980s and 1990s, including 
chloracne, although evidence that the veteran's chloracne was 
manifest to a degree of 10 percent or more within one-year of 
his last inservice exposure is not presented.

4.  There is a showing of current disability involving 
chronic folliculitis of the scalp and trunk, as well as 
chloracne, and medical professionals have linked such 
disorders of the veteran's skin to his period of military 
service, including inservice exposure to herbicide agents.


CONCLUSION OF LAW

Chloracne, due to herbicide exposure, and folliculitis of the 
scalp and trunk were incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313, 3.326 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  As well, changes to the Code of Federal Regulations 
were made in response to the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The record reflects that the 
veteran was made aware of the changes brought about by 
passage of the VCAA in the RO's letters of September and 
October 2002 to him.  

In the October 2002 correspondence, the RO also informed the 
veteran that an unsuccessful attempt had been made to obtain 
information from the service department in an effort to 
verify his service in Vietnam and he was therein asked to 
complete a National Archives and Records Administration Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, presumably so that an additional search for records 
could be undertaken.  The veteran responded later in October 
2002, presenting an executed National Archives Form 13055 and 
a VA Form 21-4138, Statement in Support of Claim, wherein, 
among other things, he set forth a change of address.  
Thereafter, it is not shown that the RO conducted any further 
inquiry in an effort to obtain service personnel records or 
other service department information, nor was a supplemental 
statement of the case issued.  The only subsequent action by 
the RO is shown to have occurred in December 2002, when a 
notice of appeal certification letter was mailed to the 
veteran at an address other than the one he provided to the 
RO in October 2002.  

In view of the favorable decision reached in this case, 
however, the need for discussion of the RO's attempts to 
comply with the newly established law and regulations 
relating to the VCAA, or correction of the deficiencies set 
forth above, is obviated.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order for 
service connection for a particular disability to be granted, 
a claimant must establish that he or she has such disability 
and that there is a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  When a 
disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Type II diabetes mellitus, chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  
However, the presumption is a rebuttable one.  38 C.F.R. 
§ 3.307(d),

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); see § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103, 115 Stat. 987, 988 (Dec. 27, 2001).  
Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

From a review of the record, it is noted that an enlistment 
medical examination of the veteran in September 1968 in no 
way noted the existence of any skin disorder, and, as such, 
the veteran is entitled to a presumption of soundness at 
service entrance with respect to his claimed skin 
disorder(s).  38 U.S.C.A. § 1111.  Service medical records 
document treatment in March 1971 for pimples in the pubic 
area, with examination showing multiple raised areas.  The 
following month, he was seen for infected hair follicles in 
the inguinal area; in June 1971, treatment was received for a 
rash in the groin area, with examination showing the presence 
of mild folliculitis of the suprapubic area.  Medical care 
was also received in May 1972 for a skin rash and 
hyperhidrosis.  A physical profile was assigned in July 1972 
due, in part, to the presence of pseudofolliculitis barbae.  

Postservice, treatment for skin problems is shown to have 
received initially in April 1983, when it was noted that VA 
outpatient examination revealed a 12 square centimeter area 
of maculopapular lesions of the right lateral chest.  Medical 
assistance was obtained on numerous occasions during the 
1990s for various skin related diagnoses, including tinea 
cruris, chronic tinea infection, folliculitis of multiple 
areas, dermatitis, intertrigo, and chloracne.  Noteworthy, 
too, is that a VA Agent Orange examination in May 1994 
yielded a diagnosis of chloracne.

On file are two medical reports, dated in January 1995 and 
January 1996, respectively, from private physicians who 
previously had examined the veteran.  Diagnoses of chloracne 
and dermatitis were therein offered by such physicians and 
each noted that the diagnosed entity was the result of the 
veteran's inservice Agent Orange exposure or history thereof.  
VA examination in September 1996 disclosed findings which 
resulted in entry of diagnoses of folliculitis of the scalp 
and trunk, striae of the groin, and a history consistent with 
tinea cruris.  Further VA examination by a fee-basis 
physician in March 2000 culminated in entry of a diagnostic 
impression of chronic chloracne due to Agent Orange exposure 
from 1970 to 1972.  In an addendum to his March 2000 report, 
the examiner noted that he had reviewed the claims folder of 
the veteran and found that his skin disease manifestations 
were completely compatible with prior Agent Orange exposure 
and skin diseases caused by that chemical.  

In October 2001, the veteran was afforded an additional VA 
medical examination by another fee-basis physician whose 
examination yielded diagnoses of status post chronic 
folliculitis of the scalp and trunk, as well as chloracne.  A 
medical opinion was offered by such examiner, as follows:

After review of the veteran's C-file and 
supporting documentation as well as the history 
and physical examination, it is my professional 
opinion to a reasonable degree of medical 
probability that it is as likely as not that the 
veteran's current skin condition began in or was 
incurred during military service.  The etiology 
of the veteran's skin condition is more likely 
than not chloracne related to previous Agent 
Orange exposure.  

Without question, the foregoing overwhelmingly establishes 
the presence of current skin disabilities of the veteran's 
skin.  Among those disorders is chloracne, a disease for 
which there exists a rebuttable presumption of service 
incurrence, based on herbicide exposure, but only upon a 
showing that the chloracne was manifest to a degree of 10 
percent or more within one year of his service separation.  
See 38 C.F.R. § 3.307(a)(6)(iii).  In this instance, 
chloracne is not shown to have been present to the requisite 
degree anytime within the one-year period following the 
veteran's discharge from service in September 1972, and to 
that extent, he is not entitled to the rebuttable presumption 
of service incurrence set forth in 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307, 3.309, based on chloracne.  Moreover, 
there is no showing of any other disease for which there 
exists a presumptive service connection is warranted based on 
the aforementioned provisions.

That notwithstanding, persuasive medical evidence is 
presented in this matter which specifically links the 
veteran's current skin disabilities involving folliculitis 
and chloracne to his period of service and/or inservice 
herbicide exposure.  See Hensley, Combee, supra.  In this 
regard, it is noted that the fee-basis examiner who evaluated 
the veteran on behalf of VA in October 2001 found it at least 
as likely as not that the veteran's folliculitis of the scalp 
and trunk originated in service.  As well, various medical 
professionals have set forth the existence of a nexus between 
the veteran's chloracne and his inservice Agent Orange 
exposure.  There remains, however, the question as to whether 
the veteran was in fact exposed to a herbicide, inclusive of 
Agent Orange, while on active duty.  

As referenced above, a liberalization was effectuated in 
early 2002 with respect to whom a presumption of herbicide 
exposure applies.  Under such change in the law, a veteran 
need only show that he or she, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period from January 9, 1962, to May 7, 1975.  See also, 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (defining the phrase, 
service in Vietnam).  In this case, there is some conflict in 
the evidence as to whether, in fact, the veteran served on 
active duty within the geographical boundaries of the 
Republic of Vietnam.  There is, on one hand, a notation in 
the veteran's Department of Defense Form 214 (DD 214), Report 
of Transfer or Discharge, indicating that he did not serve in 
Vietnam, although service in Indochina is therein indicated.  
There is also irrefutable evidence that the veteran served in 
Thailand for an extended period, based on entries in service 
medical records, and it is noted that he offers credible 
testimony that he was involved in the transport, as well as 
the loading of trucks and aircraft, with tanks of defoliants 
and was assigned the duty to spray a defoliant in areas 
surrounding his barracks at his base camp in Thailand.  Such 
is not inconsistent with his documented military occupational 
specialty of vehicle operator and dispatcher.  As well, his 
DD 214 denotes receipt of the Vietnam Service Medal and 
Vietnam Campaign Medal, and while such medals were awarded to 
personnel who did not physically serve in Vietnam, those 
persons on ships directly supporting military operations or 
aircrew members who actually participated in one or more 
aerial flights directly supporting military operations were 
eligible for those medals.  Inasmuch as the veteran's 
specific duty assignments cannot be verified through his 
service personnel records, for which he bears no 
responsibility, and inasmuch as there is an approximate 
balance of positive and negative evidence regarding the 
question as to whether the veteran served in Vietnam, the 
undersigned gives the veteran the benefit-of-the-doubt, as 
required by 38 U.S.C.A. § 5107, and concludes that the 
veteran is entitled to a presumption of herbicide exposure.  

Based on the veteran's inservice herbicide exposure, and in 
light of the medical opinion evidence, all of which links the 
veteran's folliculitis and chloracne to his period of service 
or an event thereof, grants of service connection for 
folliculitis of the veteran's scalp and trunk, as well as 
chloracne, are in order.


ORDER

Service connection for folliculitis of the scalp and trunk is 
granted.  

Service connection for chloracne, due to herbicide exposure, 
is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

